Title: To Benjamin Franklin from Jonathan Loring Austin, 21 July 1781
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir.
Nantes 21 July 1781 —
I expect in ten, or fifteen days at fartherst to embark for Philadelphia, if your Excellency has any Letters for America & will forward them by Return of Post to Mr Williams, I will take charge of them, & deliver them (if possible) as directed—
I am with the greatest Respect Your Excellency’s Most Obedient humble Servt.
Jon. Loring Austin
If Mr Adams is in Paris, please to inform him that I shall be happy to take his Letters—
 
Addressed: Son Excellence / Monsieur Franklin / à / Passi / près / Paris
